DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to Original filing filed on 3/19/2020. 
3.	Claims 1-20 numbered accordingly are allowed herein. 
4.	This Office Action is made Notice of Allowance.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 3/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
1.	Claims 1-20 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1 and 11, the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Cheng US 20190379506 discloses in Section [0006] a method performed by a User Equipment (UE) is provided and the method includes receiving TRP information from a Base Station (BS), and communicating with a plurality of TRPs based on the TRP information, where the TRP information identifies a correspondence between the plurality of TRPs and a plurality of Downlink (DL) Reference Signal (RS) resources, and where the TRP information includes at least one of a plurality of TRP Identifiers (IDs), a plurality of Control Resource Set (CORESET) IDs, or a TRP mapping table including a plurality of TRP indices and a plurality of DL RS Section [0059] UE perform UCI multiplexing on the PUSCH; Section [0105] the UE is configured with multiple PUCCH resource sets; Section [0106] spatial relation information indicator of the MAC CE, Serving cell ID and BWP ID included in MAC CE; the prior art, Aiba et al. US 20190215871 discloses in Section [0020] the UE is configured with active UL BWP in the primary cell; Section [0042] base station, refer to and/or may be replaced by the term "Transmission Reception Point (TRP); Section [0133] UE perform based on configuration for UL BWPs transmission on the PUCCH or transmission on the PUSCH.
	However, Cheng in view of Aiba do not render obvious in combination with other limitations in the independent claims the claim elements the UE is configured with and/or is served in a serving cell by a network, wherein an active UL (Uplink) BWP (Bandwidth Part) of the UE is activated in the serving cell; the UE receives an indication and/or a configuration, which is indicative of or associated with a first value of a TRP (Transmission/Reception Point) identifier and a second value of the TRP identifier; the UE receives an indication and/or a configuration, which is indicative of or associated with a first group of PUCCH (Physical Uplink Control Channel) resource(s) of the active UL BWP, wherein the first group of PUCCH resource(s) is associated with or related to the first value of the TRP identifier; the UE receives an indication and/or a configuration, which is indicative of or associated with a second group of PUCCH resource(s) of the active UL BWP, wherein the second group of PUCCH resource(s) is associated with or related to the second value of the TRP identifier; the UE is scheduled to transmit a PUSCH (Physical Uplink Shared Channel) via a DCI (Downlink Control Information) format 0_0; and the UE transmits the PUSCH via a spatial relation of a PUCCH resource, wherein the PUCCH resource is selected or determined based on value of the TRP identifier associated with or related to the PUSCH.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-20 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


July 2, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477